Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 5 February 2021 are acknowledged.
	Claims 31-53 are currently pending.  Claims 1-30 were previously canceled.  Claims 31-53 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
	
Maintained Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 31-53 are again rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Patent Application No. 2004/0009223) in view of Purcell et al. (AIDS Res Hum Retroviruses, 2012).
	Regarding instant claims 31-32, 34, 36, 40-41, 44-45, 48-49, and 52, Garg et al. teach antimicrobial and contraceptive compositions and methods which prevent and/or reduce the risk of transmission of sexually transmitted disease wherein the composition forms a semisolid matrix on contact with ejaculate, thereby trapping ejaculated microbes and spermatozoa. See abstract. The composition comprises a matrix-forming agent, a bio-adhesive agent, a buffering agent, optionally a humectant, optionally a preservative and water. See abstract. Buffering agents include lactic acid. See paragraph [0030]. The matrix-forming agents include alginic acid. See paragraph [0028],
Regarding instant claims 33 and 51, the humectant includes glycerol. See paragraph [0031]. 	
Regarding instant claims 35 and 50, the preservative includes benzoic acid. See paragraph
[0032].
Regarding instant claims 37 and 47, generally the molecular weight the alginic acid is 20 to about 300,000 g/mole, preferably in the range of 20,000 to 250,000 g/mole.  See paragraph [0028].
	Regarding instant claims 38-39, bio-adhesive agents include xanthan gum. See paragraph [0029].
	Regarding instant claims 42 and 53, the composition comprises 1 to 10 percent of matrix-forming agents, 1 to 10 percent of bio-adhesive agents, and 1 to 10 percent of buffering agents. See paragraph [0027].

	Regarding instant claim 46, Garg et al. teach a gel comprising alginic acid, xanthan gum, lactic acid, glycerol, citric acid, benzoic acid, potassium bitartrate and water. See paragraph [0033] and Example 1.
	Garg et al. do not teach a composition essentially free of D-lactic acid.
	Purcell et al. teach that L-lactic acid was found to be more potent than D- and DL-lactic acid in inactivating HIV at low pH (4.0). L-lactic acid is more rapid and potent in inactivating HIV than low pH alone (provided by acetic acid or hydrochloric acid). See page 4, paragraph 3.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use L-lactic acid as the isomer in the composition of Garg et al. because Purcell et al. teach that L-lactic acid is more potent than D- and DL-lactic acid. One would have been motivated with a reasonable expectation of success to use L-lactic acid to increase onset of action and effectiveness. Since the combination of Garg et al. and Purcell et al. teach the composition as instantly claimed, the composition should have the same properties (pH) and function when administered.    

5.	Claims 31-53 are again rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Patent Application No. 2004/0009223) in view of Cone (WO2009/155118). 
Regarding instant claims 31-32, 34, 36, 40-41, 44-45, 48-49, and 52, Garg et al. teach antimicrobial and contraceptive compositions and methods which prevent and/or reduce the risk of transmission of sexually transmitted disease wherein the composition forms a semisolid matrix 
Regarding instant claims 33 and 51, the humectant includes glycerol.  See paragraph [0031].
Regarding instant claims 35 and 50, the preservative includes benzoic acid.  See paragraph [0032].
Regarding instant claims 37 and 47, generally the molecular weight the alginic acid is 20 to about 300,000 g/mole, preferably in the range of 20,000 to 250,000 g/mole.  See paragraph [0028].
Regarding instant claims 38-39, bio-adhesive agents include xanthan gum.  See paragraph [0029].
Regarding instant claims 42 and 53, the composition comprises 1 to 10 percent of matrix-forming agents, 1 to 10 percent of bio-adhesive agents, and 1 to 10 percent of buffering agents.  See paragraph [0027].
Regarding instant claim 43, Garg et al. teach a composition comprising 3 to 5 percent of matrix-forming agents, 2.5 to 6 percent of bio-adhesive agents, and 1 to 7 percent of buffering agents.  See paragraph [0027].

Garg et al. do not teach a composition essentially free of D-lactic acid.
Cone teach a composition for inactivating pathogens of a genital tract of a female.  The compositions include L-lactic acid, substantially free of D-lactic acid.  See abstract.  Cone teach that it has been surprisingly found that significant pathogens, including herpes simplex virus, are inactivated more efficiently by L-lactic acid then by D-lactic acid.  See paragraph [0006].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use L-lactic acid to provide additional benefit of pathogen inactivation since Cone teaches a surprisingly significant difference in L-lactic acid versus D-lactic acid. One would have been motivated, with a reasonable expectation of success, to use L-lactic acid to provide enhanced inactivation of pathogens in the composition of Garg et al.  Since the combination of Garg et al. and Cone teach the composition as instantly claimed, the composition should have the same properties (pH) and function when administered.    

Response to Arguments
	Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive. 
6.	Applicants argued, “The Rothman Declaration 1 shows that the claimed composition is surprisingly more effective against sperm than Example 10 of Garg. Amphora completely eliminated sperm motility at a gel to semen ratio of 1:4 and 1:6.  Garg failed to eliminate sperm motility at the same ratios. Dr. Moench states that all forms of lactic acid would have the same 
	The Declaration under 37 CFR 1.132 filed 5 February 2021 is insufficient to overcome the rejection of claims 31-53 based upon 35 U.S.C. 103 as set forth in the last Office action because: the instant claims are directed to a composition comprising a matrix forming compound, a bioadhesive compound, L-lactic acid, and a carrier.  The claims are not directed to reducing sperm motility.  Example 10 of Garg uses the composition of Example 1.  Example 1 comprises 0 to 10% nonoxynol-9.  The Declarations do not denote if nonoxynol-9 is present.  In addition, Example 1 comprises 2.0% of lactic acid while the Declaration uses 1.8%.  Since the values are small, minor changes could potentially have large effects.  It is unknown if the difference in the amount of lactic acid or the potential presence of nonoxynol-9 plays a factor in the difference in sperm motility.  It is also noted that Example 10 states the pH of the Garg formulation with a 1:4 ratio is 5.18, however the declaration states 5.5. What is the reason for this difference? In addition, the data is not commensurate in scope with the claims since the claims list several matrix forming compounds, a bioadhesive compound that is not defined, L-lactic acid, and an aqueous carrier without any amounts regarding any of the ingredients. . 
	Purcell et al. teach that L-lactic acid was found to be more potent than D- and DL-lactic acid in inactivating HIV at low pH (4.0). L-lactic acid is more rapid and potent in inactivating HIV than low pH alone (provided by acetic acid or hydrochloric acid). See page 4, paragraph 3. Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use L-lactic acid as the isomer in the composition of Garg et al. because Purcell et al. teach that L-lactic acid is more potent than D- and DL-lactic acid. Since Garg is directed to antimicrobial and contraceptive compositions, one would have been motivated, with a reasonable expectation of success to use L-lactic acid to increase onset of action and effectiveness. Motivation for combining references is not required to be the same, as long as motivation is present, especially since the claims are currently directed to a combination of ingredients. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Thus this rejection is maintained. 

7.	Applicants argued, “Cone does not teach that L-lactic acid would have a greater effect on sperm motility. Increased efficacy against a viral pathogen does not speak to the effect against a human cell. Cone teaches away from L-lactic acid since it is less toxic to human cells. One would not have been motivated to combine Cone, directed to preventing transmission of pathogens, with Garg, directed to contraception. Moench declared that one would expect L-lactic acid to have decreased effectiveness as a contraceptive.”
	In response to applicant’s arguments, the instant claims are directed to a composition comprising a matrix forming compound, a bioadhesive compound, L-lactic acid, and a carrier.  The claims are not directed to reducing sperm motility.   Cone teaches that it has been surprisingly found that significant pathogens, including herpes simplex virus, are inactivated more 
	Thus this rejection is maintained.   

Conclusion
8.	 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615